PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hemmingen-Redschlag, Lars Freiherr Vambuler Von.und zu
Application No. 35/509,548
Filed: 24 Apr 2020
For: Pump for liquids

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed May 14, 2021, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 15, 2021.  A Notice of Abandonment was mailed on January 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction Requirement and Amendment, (2) the petition fee of $2100.00, (3) a proper statement of unintentional delay, and (4) a terminal disclaimer and $170.00 fee. 

The Terminal Disclaimer filed February 25, 2022 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

It is noted that an Application Data Sheet (ADS) was submitted with the instant petition.  However, the ADS submitted is not properly marked in compliance with 37 CFR 1.76.  All data that is being added must be underlined.  Any data that is being removed should be indicated with a strikethrough.

This application is being referred to Technology Center Art Unit 2916 for appropriate action in the normal course of business on the reply received February 25, 2022.





Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET